Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 

Monforte; Colston II; Shim et al.; Yarmush et al.; Hua et al. and Haik 
Claims 1, 6, 8, 21, 27-31, 35 and 37-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte (WO2007140015) in view of Colston et al. (US20110092376), i.e. Colston II; Shim et al. (Journal of the American Chemical Society 131.42 (2009): 15251-15256.); Yarmush et al. (WO2011112827); Hua et al. (Lab on a Chip 9.2 (2009): 251-256) and Haik (US20060211061).
Monforte teaches a microfluidic droplet-based method (e.g. para 0009,pg. 3) comprising providing an aqueous solution comprising a plurality of bacterial cells (e.g. para 0096,pg.28) and at least one reagent which binds the cells; combining the aqueous suspension with the immiscible fluid , i.e. oil (e.g. para 0013, pg. 5; para 0036-0037,pg. 11),  resulting in the formation of aqueous vesicles, i.e. aqueous droplets, wherein each vesicle comprises  one cell and binding reagent; subjecting each vesicle to conditions that permit interaction between the cell and the reagent; detecting a signal based on the results of the interaction which indicates the presence of the biomolecule of  interest (e.g. para 0008-0009,pg. 3; para 0011-0013,pg. 4-5; para 0139-0143,pg. 40-41; Fig. 1). 
Monforte teaches a similar method implemented with microfluidic technologies, yielding partitioned aqueous reaction volumes wherein each aqueous volume comprises a cell and a binding reagent, wherein the binding reagent is an antibody that is specific for a target cell protein and is bound to a bead (e.g. para 0017,pg. 5-6; para 0024,pg. 8). In an embodiment, 
Furthermore, Monforte teaches the biochemical assay reagents are fluorescently-labelled antibodies (e.g. para 0116, pg. 34; fluorescent labels as in para 0173, pg. 50-51).  In a different embodiment, Monforte teaches binding and detecting cells with fluorescently labeled antibodies is known in the art (e.g. para 0195, pg. 56-57). Monforte also teaches an embodiment in which cells and their bound antibodies are incubated with secondary reporter antibodies that has specificity for the first antibodies (e.g. para 0198, pg. 57-58). 
 Furthermore, Monforte teaches their method does not require washing steps (e.g. embodiments where the addition occurs prior to high density partitioning are straightforward, where the cell population to be analyzed is mixed with the biochemical reagents, with no 
Furthermore, Monforte teaches the droplet volumes are less than 1 nL (e.g. para 0269, pg. 80) and greater than 10 microns in size (e.g. para 281, pg. 84).
It is noted that the instant specification teaches embodiments wherein droplet volume is approximately 520 pL (e.g. para 0078, pg. 15; para 0087, pg. 18, instant specification) but does not require a specific range of volumes to satisfy the requirement of a picoliter droplet.
 Therefore, as Monforte teaches the droplet volumes are less than 1 nL (e.g. para 0269, pg. 80), they render obvious the requirement of picoliter droplets as required by claim 1.
Therefore, Monforte renders obvious the limitations: (i) providing a first solution comprising the sample and a sensor specific for the bacteria wherein the sensor comprises a microsphere or bead specific for the bacteria (e.g. bacteria as in para 0096,pg.28; binding reagents, i.e. antibody conjugated beads, as in para 0017-0018, pg. 5-6; para 0024,pg. 8; In some embodiments, the aqueous solution further comprises one or more reagents for assaying a biomolecule associated with the cell (i.e. cell and binding reagent comprising antibody conjugated beads), and the partitioned aqueous solution is termed a partitioned aqueous reaction volume as in para 0085, pg. 24-25) as required by claim 1.
Furthermore, Monforte renders obvious the limitations:  (ii)   providing a second solution comprising an biochemical reagent (e.g. a third aqueous phase possessing a second biochemical assay reagent is merged with the partitioned aqueous droplets comprising a cell and reagents in a flow channel as in para 0085, pg. 24-25: as in para 0085, pg. 24-25; Reagents can also be added to existing vesicles post formation by the merger of a second population of claim 1.
Furthermore, as Monforte teach an water in oil emulsion (e.g. para 0013, pg. 5; para 0036-0037,pg. 11),  Monforte renders obvious the limitations:   (iii)    co-encapsulating the first solution and the second solution in a plurality of picoliter-sized droplets within a droplet microfluidic device (e.g. para 0239, pg.71; para 0259,pg. 76; droplet volumes are less than 1 nL as in para 0269,pg. 80;  Fig. 3A), wherein the volume of each of the plurality of droplets is less than about 1 L(e.g. para 0269,pg. 80) suspended in a third solution (i.e. oil) as required by claim 1.
Furthermore, Monforte makes obvious the limitations: (v) incubating the plurality of droplets in the microfluidic device, thereby forming at least one complex comprising the sensor (i.e. reagent conjugated bead), at least one pathogen (i.e. bacterial cell) and additional reagents within each droplet (e.g. para 0085, pg. 24-25; 0113, pg.33; para 0239, pg.71; para 0259, pg. 76; Fig. 3A) as required by claim 1.
Furthermore, Monforte teaches detection of bacterial cells by an antibody-based microfluidic methods is known in the art (e.g. para 0195-0198, pg. 56-58; their method can be used for any standard immunoassay protocol as in para 0203, pg. 59). Furthermore, Monforte teaches high throughput format (e.g. para 0069, pg. 20) and imaging analysis of bacterial cells (e.g. para 0239, pg.71; para 0259, pg. 76; para 0287, pg. 86; Fig. 3A, Monforte).
claim 1.
Monforte teaches dispensing cell and reagents using a liquid dispenser, i.e. nozzle, and dispensing into individual wells of a plate (e.g. para 0082, pg. 23-24). Therefore, they meet the limitation: wherein the step of co-encapsulating further comprises passing the first and second solutions through a nozzle of the microfluidic device as required by claim 6.
As Monforte teaches bacterial cells (e.g. para 0096, pg. 28) and contacting cells with binding reagents such as antibody-conjugated beads (e.g. para 0017, pg. 5-6; para 0024, pg. 8), they meet the limitation: wherein the sensor comprises a microsphere or bead conjugated to a bacteria specific antibody as required by claim 8.
Monforte teaches samples from bodily fluids (e.g. para 0317, pg. 95). Therefore, they meet the limitations: wherein the sample is a biological fluid as required by claim 21. 
As Monforte teaches imaging a single cell within a droplet within a microfluidic system, they render obvious the limitation: image the single bacteria within the at least one complex within each droplet as required by claim 27.

Therefore, Monforte meets the limitations: (i)providing a first aqueous solution comprising a sensor bead specific to the bacteria( e.g. antibody conjugated beads as in para 0017,pg. 5-6; para 0024,pg. 8);(ii)providing a second aqueous solution comprising the sample(e.g. bacterial cells as in para 0096,pg.28) as required by claim 28.
Furthermore, as Monforte teach an water in oil emulsion (e.g. para 0013, pg. 5; para 0036-0037,pg. 11), Monforte meets the limitations:  (iv) co-encapsulating the first solution, the second solution and additional reagents within a droplet microfluidic device (e.g. e.g. para 0239, pg.71; para 0259,pg. 76; Fig. 3A) , wherein the volume of each of the plurality of droplets is less than about 1 L(e.g. para 0269,pg. 80) suspended in a third solution (i.e. oil)  as required by claim 28.
Furthermore, Monforte makes obvious the limitations: (vi) incubating the plurality of droplets to form at least one complex comprising the sensor bead, the bacteria and reagents within each droplet (e.g. para 0085, pg. 24-25; 0113, pg.33; para 0239, pg.71; para 0259, pg. 76; Fig. 3A) as required by claim 28.
 Furthermore, Monforte teaches detection of bacterial cells by an antibody-based microfluidic methods is known in the art (e.g. para 0195-0198, pg. 56-58; their method can be used for any standard immunoassay protocol as in para 0203, pg. 59). Furthermore, Monforte 
Therefore, Monforte makes obvious the limitations: (vii) imaging the at least one complex within each droplet wherein the primary signal associated with the at least one complex is able to quantify the bacteria and wherein steps (i)-(vi) do not comprise a washing step(e.g. embodiments where the addition occurs prior to high density partitioning are straightforward, where the cell population to be analyzed is mixed with the biochemical reagents, with no additional requirements for washing as recited in para 0118, pg. 34; optional washing as in 0163,pg. 47-48) as required by claim 28.
Monforte also teaches introducing another aqueous phase possessing a second biochemical assay reagent is merged with the partitioned aqueous droplets comprising a cell and reagents in a flow channel (e.g. para 0018, pg. 6; In some embodiments, the aqueous solution further comprises one or more reagents for assaying a biomolecule associated with the cell(i.e. cell and binding reagent comprising antibody conjugated beads), and the partitioned aqueous solution is termed a partitioned aqueous reaction volume as in para 0085, pg. 24-25; Reagents can also be added to existing vesicles post formation by the merger of a second population of vesicles that contain the reagents, thereby delivering the regents to the vesicles comprising the cells as in para 0112, pg. 32-33; para 0113 -0114, pg. 33; para 0239, pg.71; para 0259,pg. 76; Fig. 3A).
Furthermore, as Monforte teach water droplets in an oil carrier fluid, i.e. organic solution (e.g. para 0013, pg. 5; para 0036-0037, pg. 11), Monforte renders obvious claims 46 and 47.

Therefore, Monforte renders obvious the limitations: wherein the method comprises a step before step (iv) of (a) co-encapsulating the first solution and second into a plurality of picoliter-sized droplets, and incubating the plurality of droplets for a period of time, and wherein step (iv) comprises co-encapsulating the reagents with the pre-formed droplets of (a) to form a second plurality of pico-liter sized droplets, wherein the second droplets are each less than 1 uL as required by claim 29.
Furthermore, Monforte meets the limitations: wherein the sensor bead comprising a microsphere and antibody specific to the bacteria as required by claim 30.
As Monforte teaches monitoring fluorescence emission using an optical system (e.g. para 0256, pg. 75-76; para 0293, pg. 87), they meet the limitation: wherein a fluorescence optical system is used to image the at least one complex within the droplet as required by claim 35.
Monforte teaches a microfluidic method of combining cells with first reagents, i.e. antibody conjugated beads,  in a first aqueous solution in a first reaction volume surrounded by an immiscible organic fluid, i.e. aqueous droplet in an oil carrier fluid, and adding a second aqueous reaction volume comprising a second reagent, resulting in co-encapsulating  the first and second aqueous solutions comprising the target bacterial cell, the first reagents and additional second reagents (e.g. para 0013, pg. 5;  para 0018, pg. 6; para 0036-0037,pg. 11; para 0085, pg. 24-25; Reagents can also be added to existing vesicles post formation by the merger of a second population of vesicles that contain the reagents, thereby delivering the regents to 
 Furthermore, Monforte teaches detection of bacterial cells by an antibody-based microfluidic methods and imaging analysis of bacterial cells in a high throughput format is known in the art (e.g. para 0195-0198, pg. 56-58; their method can be used for any standard immunoassay protocol as in para 0203, pg. 59; high throughput format  as in para 0069, pg. 20; imaging analysis of bacterial cells as in para 0239, pg.71; para 0259, pg. 76; para 0287, pg. 86; Fig. 3A, Monforte).
Regarding the limitation: arraying the plurality of droplets into a set of wells within a droplet microfluidic device by carrying each of the plurality of droplets to one of the set of wells by flow of the third solution as recited in claims 1 and 28 and regarding claims 48 and 49:
As noted above, Monforte teaches dispensing cell and reagents using a liquid dispenser, i.e. nozzle, and dispensing aqueous volumes in an immiscible fluid into individual wells of a plate (e.g. Alternative mechanisms further include the introduction of an aqueous solution in boluses into an immiscible, non-aqueous solution through the use of a liquid dispenser, or dispensing into physically partitioned containers such as chambers, wells or depressions in a plate as in para 0082, pg. 23-24).
It is further noted that, like Monforte, Colston II teach microfluidic methods and systems for processing and analyzing samples in aqueous droplets in an oil carrier fluid (e.g. para 0130,pg. 5). Furthermore, Colston II disclose the sample loading region comprises a plurality of reservoirs comprising processed samples, i.e. wells in a multi-well plate, and a plurality of channels that allow flow of samples to a mixer and droplet generator (e.g. sample cartridges as 
Furthermore, Colston II teach systems 700 and 720 are exemplary devices for performing droplet-based assays. For these systems, processed samples comprising reagents is fed into a droplet generator prior to transport of newly- generated droplets to reaction and detection components (e.g. para 0203-0214, pg. 12-13; Fig. 6 and 7).
 Colston II teach multiple embodiments of transport of aqueous droplets in an immiscible oil carrier fluid to a multiwell plate for different processes within their microfluidic systems. 
Colston II teach an embodiment of their microfluidic methods comprising transferring droplets to a multi-well plate for amplification reactions (e.g. each emulsion may be transferred from plate 1220 to another container, such as a sealable tube ( e.g., for use with a Cepheid SmartCycler) or a sealable well/chamber of a plate (e.g., a 96-well PCR plate), for thermal cycling as in para 0282, pg. 19-20; the droplet generators and/or wells thereof may correspond in spacing, number, and/or row/column arrangement to wells of a standard microplate. For example, the center-to-center distance, number, and/or arrangement of droplet generators (and/or wells) may correspond to a microplate with 6, 24, 96, 384, 1536, etc. wells, among others… With an arrangement of ports corresponding to a standard microplate, instruments designed for parallel fluid transfer to/from standard microplates may be utilized with plate 1220 as in para 0284,pg. 20).

Furthermore, in another embodiment, Colston II teach batch imaging wherein droplets are transferred to a multiwell plate (e.g. The emulsions may be reacted (e.g., amplified by thermal cycling) in plate 1364 or may be transferred to the plate with a fluid transfer device after reaction, among others as in para 0297, pg. 21) and are subjected to fluorescence imaging wherein images of droplets in individual wells are captured (e.g. para 0297-0298, pg. 21; Fig. 33).
It is further noted that, like Monforte and Colston II, Shim et al. teach microfluidic systems and methods using aqueous droplets in an oil carrier fluid (e.g. Device Operation section, Experimental section, pg. 15256). Furthermore, Shim et al. teach that transfer of picoliter droplets comprising bacteria  and fluorescence detection reagents to an array of wells in a detection region for fluorescent imaging is known in the art (e.g. Entire Shim reference and especially Abstract, pg. 15251; Results and Discussion section, pg. 15252-15253; Fig. 1, pg. 15252; Fig. 2, pg. 15253).
Therefore, as both Colston II and Shim teach transfer of fluid droplets  to multiwell plates within fluidic systems, it would have been prima facie obvious to a person of ordinary 
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte comprising dispensing aqueous volumes into individual wells of a plate (e.g. para 0082, pg. 23-24) to include transfer of droplets to individual wells of a multiwell plate with a detection region of the microfluidic device for fluorescence imaging as taught by Colston II and Shim et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for a picoliter volume microfluidic assay.
 providing a plurality of picoliter-sized droplets suspended in a third solution; (iv) arraying the plurality of droplets into a set of wells within a droplet microfluidic device by carrying each of the plurality of droplets to one of the set of wells by flow of the third solution (i.e. oil) as recited in claims 1 and 28.
Furthermore, the combined teachings of Monforte, Colston II and Shim et al. render obvious the limitations: wherein carrying each of the plurality of droplets to one of the set of wells by flow of the third solution, i.e. oil, further comprises: carrying each of the droplets in a horizontal plane to one of the set of wells by flow of the third solution, wherein each of the droplets settles into a respective one of the set of wells as recited in claims 48 and 49.
Therefore, the combined teachings of Monforte, Colston II and Shim et al. render obvious a method of combining cells with antibody-conjugated beads in a first aqueous reaction volume surrounded by an immiscible organic fluid, i.e. aqueous droplet in an oil carrier fluid, and adding a second aqueous reaction volume comprising a second reagent, resulting in co-encapsulating  the first and second aqueous volumes comprising the target bacterial cell, the first reagents and additional second reagents and subjecting these picoliter-sized droplets to detection and imaging, wherein the droplets are arrayed in individual wells.
Regarding the limitation: providing a second solution comprising an indicator, wherein the indicator is a fluorescently labeled antibody specific to the bacteria as required by claim 1  the limitation: providing an indicator specific for the bacteria comprising a fluorophore as required by claim 28:
Monforte teaches adding a second solution comprising additional reagents (e.g. para 0112, pg. 32-33). 
Furthermore, Monforte teaches the biochemical assay reagents are fluorescently labelled antibodies (e.g. para 0116, pg. 34; fluorescent labels as in para 0173, pg. 50-51).  Monforte also teaches an embodiment in which cells and their bound antibodies are incubated with secondary reporter antibodies that has specificity for the first antibodies (e.g. para 0198, pg. 57-58). 
In a different embodiment, Monforte teaches that fluorescently labeled antibodies specific to cells are known in the art (e.g. para 0195, pg. 56-57).
Therefore, Monforte meets the requirements of the limitation: fluorescently labeled antibody specific to the bacteria as required by claim 1.
 However, as Monforte does not expressly teach the additional reagents added to a reaction volume comprising bacterial cells are reagents that specifically bind to the target cell, the combined teachings of Monforte, Colston II and Shim et al. do not teach the limitation: an indicator, wherein the indicator is specific to the bacteria as required by claim 1. 
Furthermore, Monforte teaches reagents “comprising a fluorophore” as required by claim 28.
Therefore, Monforte renders obvious the limitation: a fluorescently labeled antibody specific to the bacteria (e.g. para 0116, pg. 34; fluorescent labels as in para 0173, pg. 50-51; claim 31.
Therefore, the combined teachings of Monforte, Colston II and Shim et al. render obvious a microfluidic method comprising assaying bacterial cells in droplets using fluorescently-labeled antibodies, wherein the droplets are arrayed in individual wells for fluorescence imaging.
 However, the combined teachings of Monforte, Colston II and Shim et al. do not teach the limitation: providing an indicator specific for the bacteria as required by claim 28.
Furthermore, the combined teachings of Monforte, Colston II and Shim et al. do not teach a duration of analysis as required by claim 28.
Regarding the requirement of direct real time imaging of single bacterium as required in claims 1 and 28:
As noted above, Monforte teaches detection of bacterial cells by an antibody-based microfluidic methods is known in the art (e.g. para 0195-0198, pg. 56-58; their method can be used for any standard immunoassay protocol as in para 0203, pg. 59). Furthermore, Monforte teaches high throughput format (e.g. para 0069, pg. 20) and imaging analysis of bacterial cells (e.g. para 0239, pg.71; para 0259, pg. 76; para 0287, pg. 86; Fig. 3A, Monforte). 
Furthermore, as noted above, both Colston II and Shim et al. teach method of batch fluorescence detection of arrayed droplets (e.g. Fig. 105, Colston II; Fig. 1, pg. 15252; Fig. 2, pg. 15253; Shim et al.).
 Furthermore, Shim et al. teach bacteria in individual wells were monitored in real-time using an EM-CCD camera coupled to an epifluorescence microscope  to attain data on individual The mRFP1 (red emission) and fluorescein product (green emission) were simultaneously monitored over time using an EM-CCD camera coupled to an epifluorescence microscope (see Experimental Section). The system is also equipped with a motorized stage and carousel to allow accumulation of data for 4000 droplets at 20 min intervals for more than 20 h as in 3rd para, pg. 15253; Experimental section, pg. 15256).
 However, the combined teachings of Monforte, Colston II and Shim et al. do not expressly teach direct real time imaging of bacterium at single cell resolution as required by claims 1 and 28.
Yarmush et al. teach a microfluidic method of detecting analytes, i.e. cells, in picoliter droplets using microspheres and fluorescently labelled binding agents (e.g. lines 7-12, pg. 4; lines 11-24, pg. 5; lines 13-16, pg. 11). Yarmush teaches that the method may be adapted for other antigens such as toxins and antimicrobial peptides (e.g. The process will be described for use with IL-10, although it may be adapted for use with other secreted molecules, e.g., proteins, peptides, enzymes, cytokines, chemokines, hormones, toxins, and antimicrobial peptides as in lines 3-6, pg. 9). They also teach encapsulation of cells in picoliter volume droplets (e.g. lines 13-16, pg. 11).
In a preferred embodiment, Yarmush et al. teach preparation of microsphere particles conjugated with biotinylated antibodies against a target of interest (i.e. IL-10) in a blocking 
Yarmush et al. teach cells remain viable after encapsulation and detection and can be cultured to produce clonal populations (e.g. lines 24-27, pg. 5). 
Furthermore, Yarmush teaches live cell imaging using a Zeiss 200 Axiovert microscope using an AxioCAM MRm digital camera (e.g. lines 8-24, Image analysis section, pg. 14; Example 2, pg. 14-15).
Like Yarmush et al., Hua et al. teach imaging cells using a Zeiss microscope and an AxioCAM MR digital camera. In the method of Hua et al., these imaging components are combined to allow real-time imaging of single cells using a microfluidic system (e.g. A Zeiss Axio upright fluorescence microscope with a high-resolution Zeiss digital camera (AxioCamMR) was used for in-situ imaging. The time-lapse experiments were performed using imaging software (AxioVision by Zeiss) as in 3rd para, Fabrication and Experimental Details section, Materials and Methods section, pg. 252). 
Specifically, Hua et al. teach real time monitoring of single cells  in association with cellular activity kinetics using an upright fluorescence microscope and a digital camera (e.g. throughout Hua reference and especially Abstract, pg. 251; Studies include the effector mechanisms responsible for transport activities and the role of surrounding environment on st para, Introduction section, pg. 251; Fabrication and Experimental Details section, Materials and Methods section, pg. 252; The volume change of the single cell in response to hypotonic challenge was measured in realtime, and the images of cell volume were simultaneously recorded using optical microscopy as in 2nd para, pg. 254). 
Hua et al. teach their system can be used for the analysis of bacterial cells (e.g. For example, the same sensor strategy can be utilized to measure the volume change of yeast and bacteria as in 1st para, pg. 255).
 As both Yarmush et al. and Hua et al. teach imaging cells with a Zeiss microscope and high resolution digital camera, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the imaging technique of Yarmush et al. comprising imaging viable single cells combined with antibody reagents within droplets to include real time imaging of bacteria at a single cell resolution using an optical system comprising an upright fluorescence microscope and digital camera as taught by Hua et al. because this is a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method comprising imaging of target cells.
 Furthermore, as Monforte, Colston II, Shim et al., Yarmush et al.  and Hua et al. all teach methods of imaging cells in microfluidic systems and as Shim et al. teach bacteria in individual wells were monitored in real-time using an EM-CCD camera coupled to an epifluorescence microscope, it would have been prima facie obvious to a person of ordinary skill in the art at 
Therefore, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation: and (v) directly imaging in real time of each bacteria in the at least one complex within each pico-sized droplet at single-bacteria resolution as required by claim 1.
Furthermore, as Hua et al. teach using a microfluidic chip, fluorescence microscope and digital camera for in situ imaging, t the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation: method of claim 1, wherein a portable fluorescence optical system is used to real time image the single bacteria within the at least one complex within each droplet as required by claim 27.
Furthermore, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation:  directly imaging each single bacteria within the at least one complex within each droplet as required by claim 28.
Furthermore, as Yarmush et al. teach imaging viable cells in droplets and Hua et al. teach real time imaging of cellular activity kinetics is known in the art, the combined teachings claim 38.
Furthermore, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation: wherein the method further comprises determining bacterial viability as required by claim 39.
Furthermore, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation:  wherein the method allows for kinetic analysis of bacterial viability within the droplet as required by claim 40.
Furthermore, as Hua et al. teach real-time monitoring of cellular volume changes allows analysis of cell physiology (e.g. 1st para, Introduction section, pg. 251, Hua), the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation: method of claim 40, wherein the kinetic analysis of bacteria viability determines the growth kinetics of the bacteria by live imaging the bacteria as required by claim 41. 
Furthermore, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation: wherein the bacteria remain viable within the picoliter sized droplet after imaging as required by claim 42.
Furthermore, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation: wherein the method further comprises determining bacterial viability as required by claim 43.
Furthermore, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation: wherein the method further comprises claim 44.
Furthermore, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. render obvious the limitation:  the method of claim 1, wherein the method comprises continuous imaging of the same bacteria cell within the at least one complex over time as recited in claim 45. 
The combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. disclose a microfluidic method assaying bacterial cells in droplets comprising real-time imaging at single cell resolution using fluorescence microscopy.
 However, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. do not expressly teach an indicator specific for the bacteria as required by claims 1 and 28.
Furthermore, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. do not expressly teach a duration of analysis as required by claim 28.
At the invention was made, Haik teaches a method of detecting bacterial cells by combining a sample comprising bacterial cells  with an antibody conjugated beads (i.e. magnetic microspheres)  wherein the antibody is specific for bacterial cells ( i.e. E. coli) and subsequently incubating the bead-captured bacterial cells  with detectably labelled second antibodies that binds specifically to the bacterial cells(i.e. indicator)(e.g. Abstract, pathogen detection as in para 0008, pg. 1;  para 0009, pg. 1-2; anti E.coli antibodies as in para 0012, pg. 2; para 0013-0016, pg. 2; para 0026, pg. 3; para 0040-0042, pg. 4; glucose detection as in para 
Therefore, Haik meets the requirements of the limitation: an indicator, wherein the indicator is specific to the bacteria as required by claim 1. 
Therefore, Haik meets the requirements of the limitation: providing an indicator specific for the bacteria as required by claim 28. 
As Haik teaches their method of pathogen detection is conducted within an hour, they meets the limitation: wherein the method is performed in a total time of less than one hour as required by claim 28. 
Furthermore, they meet the limitation: wherein the method is performed in less than 1 hour as required by claim 37.
Like Monforte and Yarmush et al., Haik teaches a method of detecting cells in a sample comprising combining the target cell sample with an antibody conjugated beads.
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. by modifying the step of adding a second solution comprising detection reagents that are fluorescently labelled antibodies that bind primary antibodies (e.g. para 0198,pg. 57-58) as taught by Monforte wherein the added reagents are antibodies that bind bacterial cells as taught by Haik, such as the fluorescently labelled antibodies that specifically bind cells as taught by Monforte, because a skilled artisan would appreciate that the simple substitution of one detection reagents that bind primary antibodies with antibodies that 
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte, Colston II, Shim et al., Yarmush et al. and Hua et al. to include a duration of analysis of less than 1 hour as taught by Haik because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a microfluidic droplet-based method for analysis of bacterial cells. Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in implementing this duration as Monforte teaches their microfluidic method of bacterial cell analysis is a high throughput format that allows rapid assessment of multiple cells(e.g. para 0069,pg. 20) and does not require washing steps(e.g. embodiments where the addition occurs prior to high density partitioning are straightforward, where the cell population to be analyzed is mixed with the biochemical reagents, with no additional requirements for washing as recited in para 0118, pg. 34; optional washing as in 0163,pg. 47-48, Monforte).

Monforte, Colston II, Shim et al., Yarmush et al., Hua et al., Haik and Link et al.
Claims 4, 5 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte, Colston II, Shim et al., Yarmush et al., Hua et al. and Haik as applied to claims 1, 6, 8, 21, 27-31, 35 and 37-49 above, and further in view of Link et al.(US2010022414).
The teachings of Monforte, Colston II, Shim et al., Yarmush et al., Hua et al. and Haik as applied above are incorporated in this rejection.

Furthermore, Monforte, Colston II, Shim et al., Yarmush et al., Hua et al. and Haik teach combining microspheres, analytes and indicators within picoliter droplets in a microfluidic device for analyte detection. 
Furthermore, Monforte teaches the droplet volumes are less than 1 nL (e.g. para 0269, pg. 80) and droplets that are greater than 10 microns in size (e.g. para 281, pg. 84). Furthermore, Shim et al. teach analysis of bacteria in picoliter-sized droplets is known in the art (e.g. Abstract, pg. 15251; Results and Discussion section, pg. 15252-15253, Shim).
However, Monforte, Colston II, Shim et al., Yarmush et al., Hua et al. and Haik do not expressly teach claims 4, 5 and 33.
Additionally, with regards to the diameter in claim 5 and the volume recited in claims 4 and 33: 
At the time of the invention was made, Link et al. teach generation of picoliter droplets comprising beads, cells and antibodies with volumes of 1 picoliter to 1 nanoliter and diameters of about 100 microns is known in the art (e.g. para 0031, pg. 3).
Therefore, as the sizes recited in claims 4, 5 and 33 fall within the range of sizes taught by Link et al., Link et al. meet the requirements of the limitations of  claims 4, 5 and 33.
Applicant is directed to MPEP 2144.05 ‘Optimization of Ranges Within Prior Art Conditions or Through Routine Experimentation’ which states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
Therefore, as routine optimization is not considered inventive and no evidence has been presented that the dimensions of droplets recited in claims 4, 5 and 33 were other than routine, or that the results should be considered unexpected in any way as compared to the closest prior art, it would be obvious that the claimed dimensions could be determined by optimization as they are within the range of similar devices known in the prior art.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Monforte, Colston II, Shim et al., Yarmush et al., Hua et al. and Haik to feature droplet sizes as taught by Link et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for a picoliter volume microfluidic assay.

Monforte, Colston II, Shim et al., Yarmush et al., Hua et al., Haik, Colston I and Link et al. 
Claims 23-26, 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte, Yarmush et al., Hua et al.  and Haik as applied to claims 1, 6, 8, 21, 27-31, 35 and 37-49 above, and further in view of Colston et al. (US20030003441), i.e. Colston I,  and Link et al.(US2010022414).

Monforte, Colston II, Shim et al., Yarmush et al., Hua et al. and Haik disclose a microfluidic method assaying bacterial cells using antibodies. Furthermore, Monforte, Yarmush et al. and Haik teach combining microspheres, analytes and indicators within picoliter droplets in a microfluidic device for analyte detection. 
Furthermore, Monforte teaches partitioned aqueous reaction volumes wherein each aqueous volume comprises a cell and multiple reagents (e.g. para 0017, pg. 5-6; para 0024, pg. 8; In some embodiments, the aqueous solution further comprises one or more reagents for assaying a biomolecule associated with the cell (i.e. cell and binding reagent comprising antibody conjugated beads), and the partitioned aqueous solution is termed a partitioned aqueous reaction volume as in para 0085, pg. 24-25). 
 Therefore, Monforte meets the limitation: co-encapsulating both the first solution with the first and second sensor and sample and the second solution with the first and second reagent within droplets as required by claim 23.
Furthermore, Monforte teaches the droplet volumes are less than 1 nL (e.g. para 0269, pg. 80). Furthermore, Shim et al. teach analysis of bacteria in picoliter-sized droplets is known in the art (e.g. Abstract, pg. 15251; Results and Discussion section, pg. 15252-15253, Shim).
 Therefore, Monforte and Shim et al. meets the requirements of assaying cells in picoliter droplets as required by claim 23.
claim 25.
Furthermore, Haik teaches indicator that are specific to bacterial cells as required by claims 23 and 25. However, the combined teachings of Monforte, Colston II, Shim et al., Yarmush et al., Hua et al. and Haik do not expressly teach every limitation of claims 23-26 and 32.
Colston I teach a method of detecting multiple pathogens by incubating each pathogen with beads comprising a analyte specific antibodies, allowed to incubate and then are detected with fluorescently labelled antibodies specific for each pathogen (e.g. para 0002, pg. 1; para 0037-0038, pg. 3; Fig. 4-6) They teach two fluorescent dyes are used in the assay (e.g. para 0008, pg. 1; Fig. 1).
 Therefore, Colston I make obvious the limitations: wherein step (i) further comprises providing in the first solution a second sensor (i.e. bead conjugated with bacteria-specific antibody)specific to a second bacteria(e.g., para 0002, pg. 1), and- step (ii) further comprises combining the sample with-the first indicator and a second indicator specific to the second bacteria (i.e. fluorescently labelled antibodies specific for each pathogen), wherein the method results in the detection of at least two different bacteria (e.g. para 0002, pg. 1; para 0037-0038, pg. 3;Fig. 4-6) as required by claim 23.
As Colston I teach using two fluorescent dyes to detect pathogen complexes (e.g. para 0008, pg. 1; Fig.1), they make obvious the limitation: wherein the first indicator comprises a fluorescently labeled antibody specific to the first bacteria, and the second indicator claim 24.
They also make obvious the limitations: wherein step (i) further comprising providing a plurality of sensors specific to a plurality of bacteria (i.e. multiple antibody-conjugated beads as in Fig. 4-6)   and step (ii) combining the sample with a plurality of indicators wherein each indicator is an antibody specific to each of the multiple plurality of bacteria (i.e. two fluorescent dyes as in para 0008, pg. 1; Fig. 1) as required by claim 25.
They also make obvious the limitation: wherein the plurality of sensors comprises a plurality of beads conjugated to different antibodies and encoded with different fluorophores (e.g. para 0002, pg. 1; para 0037-0038, pg. 3; Fig. 4-6) as required by claim 26.
Furthermore, Colston I teach that analysis of serum samples for pathogen detection is known in the art (e.g. Fig. 3). Therefore, they meet the limitation: wherein the sample is human serum as required by claim 32.
As Colston I teach a portable pathogen detection system which permits real-time analysis optically labelled samples (e.g. para 0012, para 0015, pg. 2; para 0019-21, pg. 2-3; para 0002, pg. 1; para 0037-0038, pg. 3; Fig. 4-6), they render obvious the limitation: wherein the fluorescence optical system is a portable fluorescence optical system as required by claim 36.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Monforte, Colston II, Shim et al., Yarmush et al., Hua et al. and Haik to include providing multiplexed pathogen detection in biological samples using a portable optical system as taught by Colston I because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that 
Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in implementing the techniques of Colston I in a droplet-based method as Monforte teaches their microfluidic method of bacterial cell analysis comprises providing partitioned aqueous picoliter reaction volumes wherein each aqueous volume comprises a cell and multiple reagents  (e.g. para 0017,pg. 5-6; para 0024,pg. 8; In some embodiments, the aqueous solution further comprises one or more reagents for assaying a biomolecule associated with the cell(i.e. cell and binding reagent comprising antibody conjugated beads), and the partitioned aqueous solution is termed a partitioned aqueous reaction volume as in para 0085, pg. 24-25; volumes are less than 1 nL as in para 0269,pg. 80, Monforte).
It is noted that Monforte, Colston II, Shim et al., Yarmush et al., Hua et al., Haik and Colston I do not expressly recite analysis of multiple cells within picoliter droplets as required by claim 23.
At the time the invention was made, Link et al. teach picoliter droplets comprising beads, cells and antibodies wherein droplets contain more than one cell ( e.g. para 0030,pg. 3) Furthermore,  Link et al. teach picoliter droplets comprising volumes of 1 picoliter to 1 nanoliter is known in the art (e.g. para 0031, pg. 3).
 Therefore, Link meets the requirement of a first and a second bacteria in a picoliter droplet as required by claim 23.
Link et al. also teach cell analysis using microfluidic technology. Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was 






Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants indicate the limitations of claim 7 are incorporated in independent claim 1. Furthermore, Applicants argue that there is no motivation to combine the teachings of Yarmush, Hua and Haik with the teaching of Monforte to meet the requirements of all the limitations of the instant claims.
 This argument is not persuasive.
 It is noted that the claim 7 of the claims filed 14 August 2019 recites “method of claim 1, further comprising arraying the plurality of droplets into a set of wells within the microfluidic device”, which is interpreted to mean that this limitation is implemented during the method of claim 1, but does not expressly indicate at which step the droplets are arrayed.
 Amended claim 1 of the claims filed 06 July 2020 recites after co-encapsulation and prior to incubation and imaging.
 Therefore, the teachings of Colston et al. (US20110092376), i.e. Colston II, and Shim et al. are applied to demonstrate that the feature of transferring individual droplets  comprising 
Therefore, these references are included in the current rejections.
Furthermore, Shim et al. teach bacteria in individual wells were monitored in real time using an EM-CCD camera coupled to an epifluorescence microscope to attain data on individual cells in discrete wells (e.g. After droplet formation and deposition in the wells (Figure 2A), gene expression occurred in the presence of IPTG (Figure 2B). The fluorescence arising from mRFP1 expression remained localized in the cells (Figure 2C,E), while the fluorescent product of the alkaline phosphatase reaction spread throughout the droplets (Figures 2D,E). The mRFP1 (red emission) and fluorescein product (green emission) were simultaneously monitored over time using an EM-CCD camera coupled to an epifluorescence microscope (see Experimental Section). The system is also equipped with a motorized stage and carousel to allow accumulation of data for 4000 droplets at 20 min intervals for more than 20 h as in 3rd para, pg. 15253; Experimental section, pg. 15256).
 However, the combined teachings of Monforte, Colston II and Shim et al. do not expressly teaching real-time imaging at a single cell resolution.
 As noted in the current rejections, the teachings of Yarmush et al. and Hua et al. are applied to show that it is known in the art to perform real-time imaging at a single cell resolution using optical components that are used for imaging single cells combined with antibody reagents within droplets. 
 Furthermore, the teaching of Haik is relied upon for the requirement of an indicator that specifically binds to bacteria.

Regarding Applicants’ arguments regarding the incorporation of the Yarmush, Hua and Haik references in the teaching of Monforte, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 As noted above, the teaching of Monforte is relied upon to show that analysis is known in the art comprising encapsulating bacterial cells with antibody associated beads in aqueous droplets in an immiscible oil carrier fluid, detecting and imaging interactions between cells and reagents within the droplets, wherein the analysis does not include washing steps. 
 Furthermore, the teachings of Colston II and Shim et al. are relied upon to show that the feature of transferring individual droplets comprising bacteria and detection reagents to an array of wells for reaction, detection and imaging is known in the art. 
Furthermore, the teachings of Shim et al., Yarmush and Hua are relied upon to show that the features of imaging of single bacteria in droplets in wells, wherein the cells remain 
Furthermore, the teaching of Haik is relied upon for the requirement of an indicator that specifically binds to bacteria.
 Regarding Applicants’ additional arguments regarding the Colston I and Link references, the additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  There the teachings of Colston I and Link are applied in the current rejections.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639